Exhibit 10.1

WISDOMTREE INVESTMENTS, INC.

2016 EQUITY PLAN

SECTION 1. GENERAL PURPOSE OF THE PLAN; DEFINITIONS

The name of the plan is the WisdomTree Investments, Inc. 2016 Equity Plan (the
“Plan”). The purpose of the Plan is to encourage and enable the officers,
employees, Non-Employee Directors and Consultants of WisdomTree Investments,
Inc. (the “Company”) and its Subsidiaries upon whose judgment, initiative and
efforts the Company largely depends for the successful conduct of its businesses
to acquire a proprietary interest in the Company. It is anticipated that
providing such persons with a direct stake in the Company’s welfare will assure
a closer identification of their interests with those of the Company and its
stockholders, thereby stimulating their efforts on the Company’s behalf and
strengthening their desire to remain with the Company.

The following terms shall be defined as set forth below:

“Act” means the Securities Act of 1933, as amended, and the rules and
regulations thereunder.

“Administrator” means either the Board or the compensation committee of the
Board or a similar committee performing the functions of the compensation
committee and which is comprised of not less than two Non-Employee Directors who
are independent.

“Award” or “Awards,” except where referring to a particular category of grant
under the Plan, shall include Incentive Stock Options, Non-Qualified Stock
Options, Stock Appreciation Rights, Restricted Stock Units, Restricted Stock
Awards, Unrestricted Stock Awards, Cash-Based Awards, Performance Share Awards
and Dividend Equivalent Rights.

“Award Certificate” means a written or electronic document setting forth the
terms and provisions applicable to an Award granted under the Plan. Each Award
Certificate is subject to the terms and conditions of the Plan.

“Board” means the Board of Directors of the Company.

“Cash-Based Award” means an Award entitling the recipient to receive a
cash-denominated payment.

“Cause” means the termination of employment of a grantee of an Award by the
Company for a reason defined by the Administrator as being for cause for
purposes of this Plan. Notwithstanding the forgoing, if a grantee of an Award is
a party to a written agreement embodying the material terms of his or her
employment by the Company and “cause” has been defined thereunder, the
definition of “cause” contained in such written agreement shall control.

“Code” means the Internal Revenue Code of 1986, as amended, and any successor
Code, and related rules, regulations and interpretations.

“Consultant” means any natural person that provides bona fide services to the
Company, and such services are not in connection with the offer or sale of
securities in a capital-raising transaction and do not directly or indirectly
promote or maintain a market for the Company’s securities.



--------------------------------------------------------------------------------

“Covered Employee” means an employee who is a “Covered Employee” within the
meaning of Section 162(m) of the Code.

“Disability” means physical or mental impairment as determined under procedures
established by the Administrator for purposes of the Plan. Notwithstanding the
forgoing, if a grantee of an Award is a party to a written agreement embodying
the material terms of his or her employment by the Company and “disability” has
been defined thereunder, the definition of “disability” contained in such
written agreement shall control.

“Dividend Equivalent Right” means an Award entitling the grantee to receive
credits based on cash dividends that would have been paid on the shares of Stock
specified in the Dividend Equivalent Right (or other award to which it relates)
if such shares had been issued to and held by the grantee.

“Effective Date” means the date on which the Plan becomes effective as set forth
in Section 21.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder.

“Fair Market Value” of the Stock on any given date means the fair market value
of the Stock determined in good faith by the Administrator; provided, however,
that if the Stock is admitted to quotation on the National Association of
Securities Dealers Automated Quotation System (“NASDAQ”), NASDAQ Global Market
or another national securities exchange, the determination shall be made by
reference to market quotations. If there are no market quotations for such date,
the determination shall be made by reference to the last date preceding such
date for which there are market quotations.

“Incentive Stock Option” means any Stock Option designated and qualified as an
“incentive stock option” as defined in Section 422 of the Code.

“Non-Employee Director” means a member of the Board who is not also an employee
of the Company or any Subsidiary.

“Non-Qualified Stock Option” means any Stock Option that is not an Incentive
Stock Option.

“Normal Retirement” means retirement from active employment with the Company on
or after such age which may be designated by the Administrator as “retirement
age” for any particular grantee of an Award. If no age is designated, it shall
be 62.

“Option” or “Stock Option” means any option to purchase shares of Stock granted
pursuant to Section 5.

“Performance-Based Award” means any Restricted Stock Award, Restricted Stock
Units, Performance Share Award or Cash-Based Award granted to a Covered Employee
that is intended to qualify as “performance-based compensation” under
Section 162(m) of the Code and the regulations promulgated thereunder.

“Performance Criteria” means the criteria that the Administrator selects for
purposes of establishing the Performance Goal or Performance Goals for an
individual for a Performance Cycle. The Performance Criteria (which shall be
applicable to the organizational level specified by the Administrator,
including, but not limited to, the Company or a unit, division, group, or
Subsidiary of the Company) that will be used to establish Performance Goals are
limited to the following: net sales; net inflows of assets

 

2



--------------------------------------------------------------------------------

under management; assets under management; revenue; revenue growth or product
revenue growth; operating income (before or after taxes); pre- or after-tax
income or loss (before or after allocation or accrual of corporate overhead and
bonus); earnings or loss per share; net income or loss (before or after taxes);
return on equity; total stockholder return; return on assets or net assets;
appreciation in and/or maintenance of the price of the Stock or any other
publicly-traded securities of the Company; gross profits; earnings or losses
(including earnings or losses before taxes, before interest and taxes, or before
interest, taxes, depreciation and amortization); economic value-added models or
equivalent metrics; comparisons with various stock market indices; reductions in
costs; cash flow or cash flow per share (before or after dividends); return on
capital (including return on total capital or return on invested capital); cash
flow return on investment; improvement in or attainment of expense levels or
working capital levels, including cash, inventory and accounts receivable;
operating margin; gross margin; pre-tax margin; year-end cash; cash margin; debt
reduction; stockholders equity; operating efficiencies; market share, market
share of net inflows of asset under management; customer satisfaction; customer
growth; employee satisfaction; regulatory achievements (including submitting or
filing applications or other documents with regulatory authorities or receiving
approval of any such applications or other documents); strategic partnerships or
transactions; financial ratios, including those measuring liquidity, activity,
profitability or leverage; cost of capital or assets under management; financing
and other capital raising transactions (including sales of the Company’s equity
or debt securities); factoring transactions; sales or licenses of the Company’s
assets, including its intellectual property, whether in a particular
jurisdiction or territory or globally, or through partnering transactions;
implementation, completion or attainment of measurable objectives with respect
to research, development, manufacturing, commercialization, products or
projects, production volume levels; opening of new markets for Company products,
whether in a particular jurisdiction or territory or globally; implementation,
completion or attainment of measurable objectives with respect to Company
operations in different geographical markets; acquisitions and divestitures;
factoring transactions; and recruiting and maintaining personnel, any of which
may be measured either in absolute terms or as compared to any incremental
increase or as compared to results of a peer group. Any Performance Criteria
that are financial metrics may be determined in accordance with United States
Generally Accepted Accounting Principles (“GAAP”) or may be adjusted when
established to include or exclude any items otherwise includable or excludable
under GAAP. The Committee may appropriately adjust any evaluation performance
under a Performance Criterion to include or exclude any of the following events
that occurs during a Performance Cycle: (i) asset write-downs or impairments,
(ii) litigation or claim judgments or settlements, (iii) the effect of changes
in tax law, accounting principles or other such laws or provisions affecting
reporting results, (iv) accruals for reorganizations and restructuring programs,
and (v) any item of an unusual nature or of a type that indicates infrequency of
occurrence, or both, including those described in the Financial Accounting
Standards Board’s authoritative guidance, footnotes to the Company’s financial
statements and/or in management’s discussion and analysis of financial condition
and results of operations appearing in the Company’s reports on Form 10-K, 10-Q
or 8-K for the applicable year.

“Performance Cycle” means one or more periods of time, which may be of varying
and overlapping durations, as the Administrator may select, over which the
attainment of one or more Performance Criteria will be measured for the purpose
of determining a grantee’s right to and the payment of a Restricted Stock Award,
Restricted Stock Units, Performance Share Award or Cash-Based Award, the vesting
and/or payment of which is subject to the attainment of one or more Performance
Goals. Each such period shall not be less than 12 months.

“Performance Goals” means, for a Performance Cycle, the specific goals
established in writing by the Administrator for a Performance Cycle based upon
the Performance Criteria.

 

3



--------------------------------------------------------------------------------

“Performance Share Award” means an Award entitling the recipient to acquire
shares of Stock upon the attainment of specified performance goals.

“Prior Plans” shall mean, collectively, the Company’s 2001 Performance Equity
Plan and 2005 Performance Equity Plan, each as amended from time to time.

“Restricted Shares” means the shares of Stock underlying a Restricted Stock
Award that remain subject to a risk of forfeiture.

“Restricted Stock Award” means an Award of Restricted Shares subject to such
restrictions and conditions as the Administrator may determine at the time of
grant.

“Restricted Stock Units” means an Award of stock units subject to such
restrictions and conditions as the Administrator may determine at the time of
grant.

“Sale Event” shall mean the consummation of (i) the sale of all or substantially
all of the assets of the Company on a consolidated basis to an unrelated person
or entity, (ii) a merger, reorganization or consolidation pursuant to which the
holders of the Company’s outstanding voting power and outstanding stock
immediately prior to such transaction do not own a majority of the outstanding
voting power and outstanding stock or other equity interests of the resulting or
successor entity (or its ultimate parent, if applicable) immediately upon
completion of such transaction, (iii) the sale of all of the Stock of the
Company to an unrelated person, entity or group thereof acting in concert, or
(iv) any other transaction in which the owners of the Company’s outstanding
voting power immediately prior to such transaction do not own at least a
majority of the outstanding voting power of the Company or any successor entity
immediately upon completion of the transaction other than as a result of the
acquisition of securities directly from the Company.

“Sale Price” means the value as determined by the Administrator of the
consideration payable, or otherwise to be received by stockholders, per share of
Stock pursuant to a Sale Event.

“Section 409A” means Section 409A of the Code and the regulations and other
guidance promulgated thereunder.

“Stock” means the Common Stock, par value $0.01 per share, of the Company,
subject to adjustments pursuant to Section 3.

“Stock Appreciation Right” means an Award entitling the recipient to receive
shares of Stock having a value equal to the excess of the Fair Market Value of
the Stock on the date of exercise over the exercise price of the Stock
Appreciation Right multiplied by the number of shares of Stock with respect to
which the Stock Appreciation Right shall have been exercised.

“Subsidiary” means any corporation or other entity (other than the Company) in
which the Company has at least a 50 percent interest, either directly or
indirectly.

“Substitute Awards” shall mean Awards granted or Stock issued by the Company in
assumption of, or in substitution or exchange for, awards previously granted, in
each case by a company acquired by the Company or any Subsidiary or with which
the Company or any Subsidiary combines.

 

4



--------------------------------------------------------------------------------

“Ten Percent Owner” means an employee who owns or is deemed to own (by reason of
the attribution rules of Section 424(d) of the Code) more than 10 percent of the
combined voting power of all classes of stock of the Company or any parent or
subsidiary corporation.

“Unrestricted Stock Award” means an Award of shares of Stock free of any
restrictions.

 

  SECTION 2. ADMINISTRATION OF PLAN; ADMINISTRATOR AUTHORITY TO SELECT GRANTEES
AND DETERMINE AWARDS

(a) Administration of Plan. The Plan shall be administered by the Administrator.

(b) Powers of Administrator. The Administrator shall have the power and
authority to grant Awards consistent with the terms of the Plan, including the
power and authority:

(i) to select the individuals to whom Awards may from time to time be granted;

(ii) to determine the time or times of grant, and the extent, if any, of
Incentive Stock Options, Non-Qualified Stock Options, Stock Appreciation Rights,
Restricted Stock Awards, Restricted Stock Units, Unrestricted Stock Awards,
Cash-Based Awards, Performance Share Awards and Dividend Equivalent Rights, or
any combination of the foregoing, granted to any one or more grantees;

(iii) to determine the number of shares of Stock to be covered by any Award;

(iv) to determine and modify from time to time the terms and conditions,
including restrictions, not inconsistent with the terms of the Plan, of any
Award, which terms and conditions may differ among individual Awards and
grantees, and to approve the forms of Award Certificates;

(v) to accelerate at any time the exercisability or vesting of all or any
portion of any Award, including in circumstances involving the grantee’s death,
Disability, Normal Retirement or termination of employment, or, as provided in
Section 3(g), a change in control (including a Sale Event);

(vi) subject to the provisions of Section 5(c), to extend at any time the period
in which Stock Options may be exercised; and

(vii) at any time to adopt, alter and repeal such rules, guidelines and
practices for administration of the Plan and for its own acts and proceedings as
it shall deem advisable; to interpret the terms and provisions of the Plan and
any Award (including related written instruments); to make all determinations it
deems advisable for the administration of the Plan; to decide all disputes
arising in connection with the Plan; and to otherwise supervise the
administration of the Plan.

All decisions and interpretations of the Administrator shall be binding on all
persons, including the Company and Plan grantees.

(c) Delegation of Authority to Grant Awards. Subject to applicable law, the
Administrator, in its discretion, may delegate to the Chief Executive Officer of
the Company all or part of the Administrator’s authority and duties with respect
to the granting of Awards to individuals who are (i) not subject to the
reporting and other provisions of Section 16 of the Exchange Act and (ii) not
Covered Employees. Any such delegation by the Administrator shall include a
limitation as to the amount of Stock underlying Awards that may be granted
during the period of the delegation and shall contain guidelines as to the
determination of the exercise price and the vesting criteria. The Administrator
may revoke or amend the terms of a delegation at any time but such action shall
not invalidate any prior actions of the Administrator’s delegate or delegates
that were consistent with the terms of the Plan.

 

5



--------------------------------------------------------------------------------

(d) Award Certificate. Awards under the Plan shall be evidenced by Award
Certificates that set forth the terms, conditions and limitations for each Award
which may include, without limitation, the term of an Award and the provisions
applicable in the event employment or service terminates.

(e) Indemnification. Neither the Board nor the Administrator, nor any member of
either or any delegate thereof, shall be liable for any act, omission,
interpretation, construction or determination made in good faith in connection
with the Plan, and the members of the Board and the Administrator (and any
delegate thereof) shall be entitled in all cases to indemnification and
reimbursement by the Company in respect of any claim, loss, damage or expense
(including, without limitation, reasonable attorneys’ fees) arising or resulting
therefrom to the fullest extent permitted by law and/or under the Company’s
articles or bylaws or any directors’ and officers’ liability insurance coverage
which may be in effect from time to time and/or any indemnification agreement
between such individual and the Company.

(f) Foreign Award Recipients. Notwithstanding any provision of the Plan to the
contrary, in order to comply with the laws in other countries in which the
Company and its Subsidiaries operate or have employees or other individuals
eligible for Awards, the Administrator, in its sole discretion, shall have the
power and authority to: (i) determine which Subsidiaries shall be covered by the
Plan; (ii) determine which individuals outside the United States are eligible to
participate in the Plan; (iii) modify the terms and conditions of any Award
granted to individuals outside the United States to comply with applicable
foreign laws; (iv) establish subplans and modify exercise procedures and other
terms and procedures, to the extent the Administrator determines such actions to
be necessary or advisable (and such subplans and/or modifications shall be
attached to this Plan as appendices); provided, however, that no such subplans
and/or modifications shall increase the share limitations contained in
Section 3(a) hereof; and (v) take any action, before or after an Award is made,
that the Administrator determines to be necessary or advisable to obtain
approval or comply with any local governmental regulatory exemptions or
approvals. Notwithstanding the foregoing, the Administrator may not take any
actions hereunder, and no Awards shall be granted, that would violate the
Exchange Act or any other applicable United States securities law, the Code, or
any other applicable United States governing statute or law.

(g) Minimum Vesting Condition. Participants who are granted Stock Options and
Stock Appreciation Rights, will be required to continue to provide services to
the Company (or an affiliate) for not less than one year following the date of
grant in order for any such Stock Options and Stock Appreciation Rights to fully
or partially vest or be exercisable (other than in case of death, Disability or
a change in control (including a Sale Event)). Notwithstanding the foregoing, up
to five percent (5%) of the available shares of Stock authorized for issuance
under the Plan pursuant to Section 3(a) may provide for vesting of Stock Options
and Stock Appreciation Rights, partially or in full, in less than one-year.

SECTION 3. STOCK ISSUABLE UNDER THE PLAN; MERGERS; SUBSTITUTION

(a) Stock Issuable. Subject to adjustment as provided in this Section 3, the
maximum number of shares of Stock reserved and available for issuance under the
Plan shall be 10,000,000 shares less one (1) share for every one (1) share
subject to an award granted under any Prior Plan after March 31, 2016. After the
Effective Date of the Plan, no awards may be granted under any Prior Plan.

(b) For purposes of the foregoing limitation, the shares of Stock underlying any
Awards, or any Prior Plan awards that are outstanding after March 31, 2016, that
are forfeited, canceled, cash-settled or otherwise terminated (other than by
exercise) shall be added back to the shares of Stock available for

 

6



--------------------------------------------------------------------------------

issuance under the Plan. In the event that withholding tax liabilities arising
from an Award other than a Stock Option or Stock Appreciation Right or, after
March 31, 2016, an award other than a stock option or stock appreciation right
under any Prior Plan, are satisfied by the tendering of Stock (either actually
or by attestation) or by the withholding of Stock by the Company, the Stock so
tendered or withheld shall be added to the shares of Stock available for Awards
under the Plan. Notwithstanding anything to the contrary, the following shares
shall not be added to the shares authorized for grant under the Plan: (i) shares
tendered or withheld upon exercise of an Option or Stock Appreciation Right to
cover the exercise price or tax withholding, and (ii) shares subject to a Stock
Appreciation Right that are not issued in connection with the stock settlement
of the Stock Appreciation Right upon exercise thereof. In the event the Company
repurchases shares of Stock on the open market, such shares shall not be added
to the shares of Stock available for issuance under the Plan. Subject to such
overall limitations, shares of Stock may be issued up to such maximum number
pursuant to any type or types of Award; provided, however, that Stock Options or
Stock Appreciation Rights with respect to no more than 2,000,000 shares of Stock
may be granted to any one individual grantee during any one calendar year
period, and no more than 10,000,000 shares of the Stock may be issued in the
form of Incentive Stock Options. The shares available for issuance under the
Plan may be authorized but unissued shares of Stock, treasury Stock or shares of
Stock reacquired by the Company.

(c) Substitute Awards shall not reduce the shares of Stock authorized for grant
under the Plan, nor shall shares subject to a Substitute Award be added to the
shares of Stock available for Awards under the Plan as provided in Section 3
(b) above. Additionally, in the event that a company acquired by the Company or
any Subsidiary or with which the Company or any Subsidiary combines has shares
available under a pre-existing plan approved by stockholders and not adopted in
contemplation of such acquisition or combination, the shares available for grant
pursuant to the terms of such pre-existing plan (as adjusted, to the extent
appropriate, using the exchange ratio or other adjustment or valuation ratio or
formula used in such acquisition or combination to determine the consideration
payable to the holders of common stock of the entities party to such acquisition
or combination) may be used for Awards under the Plan and shall not reduce the
shares authorized for grant under the Plan (and shares subject to such Awards
shall not be added to the shares available for Awards under the Plan as provided
in Section 3 (b) above); provided that Awards using such available shares shall
not be made after the date awards or grants could have been made under the terms
of the pre-existing plan, absent the acquisition or combination, and shall only
be made to individuals who were not employees or directors prior to such
acquisition or combination.

(d) Maximum Awards to Non-Employee Directors. Notwithstanding anything to the
contrary in this Plan, the value of all Awards granted under this Plan and all
other cash fees paid by the Company to any Non-Employee Director in any calendar
year shall not exceed $750,000. For the purpose of this limitation, the value of
any Award shall be its grant date fair value, as determined in accordance with
ASC 718 or successor provision.

(e) Effect of Awards. The grant of any full value Award, an Option or a Stock
Appreciation Right shall be deemed, for purposes of determining the number of
shares of Stock available for issuance under Section 3(a), as an Award of one
share of Stock for each such share of Stock actually subject to the Award. Any
permitted addbacks under Section 3(b) for (i) forfeitures, cancellations,
cash-settlement or other terminations (other than by exercise) of such Awards
and Prior Plan awards and (ii) shares of Stock tendered or withheld for taxes on
Awards (other than Options and Stock Appreciation Rights) and Prior Plan awards
(other than options and stock appreciation rights) shall be returned to the
reserved pool of shares of Stock under the Plan in the same manner.

 

7



--------------------------------------------------------------------------------

(f) Changes in Stock. Subject to Section 3(g) hereof, if, as a result of any
reorganization, recapitalization, reclassification, stock dividend, stock split,
reverse stock split or other similar change in the Company’s capital stock, the
outstanding shares of Stock are increased or decreased or are exchanged for a
different number or kind of shares or other securities of the Company, or
additional shares or new or different shares or other securities of the Company
or other non-cash assets are distributed with respect to such shares of Stock or
other securities, or, if, as a result of any merger or consolidation, sale of
all or substantially all of the assets of the Company, the outstanding shares of
Stock are converted into or exchanged for securities of the Company or any
successor entity (or a parent or subsidiary thereof), the Administrator shall
make an appropriate or proportionate adjustment in (i) the maximum number of
shares reserved for issuance under the Plan, including the maximum number of
shares that may be issued in the form of Incentive Stock Options, (ii) the
number of Stock Options or Stock Appreciation Rights that can be granted to any
one individual grantee and the maximum number of shares that may be granted
under a Performance-Based Award, (iii) the number and kind of shares or other
securities subject to any then outstanding Awards under the Plan, (iv) the
repurchase price, if any, per share subject to each outstanding Restricted Stock
Award, and (v) the exercise price for each share subject to any then outstanding
Stock Options and Stock Appreciation Rights under the Plan, without changing the
aggregate exercise price (i.e., the exercise price multiplied by the number of
Stock Options and Stock Appreciation Rights) as to which such Stock Options and
Stock Appreciation Rights remain exercisable. The Administrator shall also make
equitable or proportionate adjustments in the number of shares subject to
outstanding Awards and the exercise price and the terms of outstanding Awards to
take into consideration cash dividends paid other than in the ordinary course or
any other extraordinary corporate event. The adjustment by the Administrator
shall be final, binding and conclusive. No fractional shares of Stock shall be
issued under the Plan resulting from any such adjustment, but the Administrator
in its discretion may make a cash payment in lieu of fractional shares.

(g) Mergers and Other Transactions. In the case of and subject to the
consummation of a Sale Event, the parties thereto may cause the assumption or
continuation of Awards theretofore granted by the successor entity, or the
substitution of such Awards with new Awards of the successor entity or parent
thereof, with appropriate adjustment as to the number and kind of shares and, if
appropriate, the per share exercise prices, as such parties shall agree. To the
extent the parties to such Sale Event do not provide for the assumption,
continuation or substitution of Awards, upon the effective time of the Sale
Event, the Plan and all outstanding Awards granted hereunder shall terminate.
Notwithstanding the foregoing and except as may be otherwise provided in the
relevant Award Certificate, the Administrator, in its discretion, (i) may
determine to accelerate the vesting of all outstanding Awards with time-based
vesting, conditions or restrictions immediately prior to their termination as of
the effective time of the Sale Event; (ii) may determine to accelerate the
vesting of all Awards with conditions and restrictions relating to the
attainment of performance goals immediately prior to their termination upon the
effective time of the Sale Event or to the extent specified in the relevant
Award Certificate; and/or (iii) make or provide for a payment, in cash or in
kind, to the grantees holding Awards in an amount equal to value of the Awards
(as determined in the sole discretion of the Administrator).

SECTION 4. ELIGIBILITY

Grantees under the Plan will be such full or part-time officers and other
employees, Non-Employee Directors and Consultants of the Company and its
Subsidiaries as are selected from time to time by the Administrator in its sole
discretion.

 

8



--------------------------------------------------------------------------------

SECTION 5. STOCK OPTIONS

(a) Award of Stock Options. The Administrator may grant Stock Options under the
Plan. Any Stock Option granted under the Plan shall be in such form as the
Administrator may from time to time approve.

Stock Options granted under the Plan may be either Incentive Stock Options or
Non-Qualified Stock Options. Incentive Stock Options may be granted only to
employees of the Company or any Subsidiary that is a “subsidiary corporation”
within the meaning of Section 424(f) of the Code. To the extent that any Option
does not qualify as an Incentive Stock Option, it shall be deemed a
Non-Qualified Stock Option.

Stock Options granted pursuant to this Section 5 shall be subject to the
following terms and conditions and shall contain such additional terms and
conditions, not inconsistent with the terms of the Plan, as the Administrator
shall deem desirable. If the Administrator so determines, Stock Options may be
granted in lieu of cash compensation at the optionee’s election, subject to such
terms and conditions as the Administrator may establish.

(b) Exercise Price. Other than in connection with Substitute Awards, the
exercise price per share for the Stock covered by a Stock Option granted
pursuant to this Section 5 shall be determined by the Administrator at the time
of grant but shall not be less than 100 percent of the Fair Market Value on the
date of grant. In the case of an Incentive Stock Option that is granted to a Ten
Percent Owner, the option price of such Incentive Stock Option shall be not less
than 110 percent of the Fair Market Value on the grant date.

(c) Option Term. The term of each Stock Option shall be fixed by the
Administrator, but no Stock Option shall be exercisable more than ten years
after the date the Stock Option is granted. In the case of an Incentive Stock
Option that is granted to a Ten Percent Owner, the term of such Stock Option
shall be no more than five years from the date of grant. Notwithstanding the
foregoing, in the event that on the last business day of the term of a Stock
Option (other than an Incentive Stock Option) (i) the exercise of the Option is
prohibited by applicable law or (ii) Stock may not be purchased or sold by
certain employees or directors of the Company due to the “black-out period” of a
Company policy or a “lock-up” agreement undertaken in connection with an
issuance of securities by the Company, the term of the Stock Option shall be
extended for a period of thirty (30) days following the end of the legal
prohibition, black-out period or lock-up agreement (unless doing so would be
impermissible under Section 409A).

(d) Exercisability; Rights of a Stockholder. Stock Options shall become
exercisable at such time or times, whether or not in installments, as shall be
determined by the Administrator at or after the grant date. An optionee shall
have the rights of a stockholder only as to shares acquired upon the exercise of
a Stock Option and not as to unexercised Stock Options.

(e) Method of Exercise. Stock Options may be exercised in whole or in part, by
giving written or electronic notice of exercise to the Company, specifying the
number of shares to be purchased. Payment of the purchase price may be made by
one or more of the following methods except to the extent otherwise provided in
the Option Award Certificate:

(i) In cash, by certified or bank check or other instrument acceptable to the
Administrator;

 

9



--------------------------------------------------------------------------------

(ii) Through the delivery (or attestation to the ownership following such
procedures as the Company may prescribe) of shares of Stock that are not then
subject to restrictions under any Company plan. Such surrendered shares shall be
valued at Fair Market Value on the exercise date;

(iii) By the optionee delivering to the Company a properly executed exercise
notice together with irrevocable instructions to a broker to promptly deliver to
the Company cash or a check payable and acceptable to the Company for the
purchase price; provided that in the event the optionee chooses to pay the
purchase price as so provided, the optionee and the broker shall comply with
such procedures and enter into such agreements of indemnity and other agreements
as the Company shall prescribe as a condition of such payment procedure; or

(iv) With respect to Stock Options that are not Incentive Stock Options, by a
“net exercise” arrangement pursuant to which the Company will reduce the number
of shares of Stock issuable upon exercise by the largest whole number of shares
with a Fair Market Value that does not exceed the aggregate exercise price.

Payment instruments will be received subject to collection. The transfer to the
optionee on the records of the Company or of the transfer agent of the shares of
Stock to be purchased pursuant to the exercise of a Stock Option will be
contingent upon receipt from the optionee (or a purchaser acting in his stead in
accordance with the provisions of the Stock Option) by the Company of the full
purchase price for such shares and the fulfillment of any other requirements
contained in the Option Award Certificate or applicable provisions of laws
(including the satisfaction of any withholding taxes that the Company is
obligated to withhold with respect to the optionee). In the event an optionee
chooses to pay the purchase price by previously-owned shares of Stock through
the attestation method, the number of shares of Stock transferred to the
optionee upon the exercise of the Stock Option shall be net of the number of
attested shares. In the event that the Company establishes, for itself or using
the services of a third party, an automated system for the exercise of Stock
Options, such as a system using an internet website or interactive voice
response, then the paperless exercise of Stock Options may be permitted through
the use of such an automated system.

(f) Annual Limit on Incentive Stock Options. To the extent required for
“incentive stock option” treatment under Section 422 of the Code, the aggregate
Fair Market Value (determined as of the time of grant) of the shares of Stock
with respect to which Incentive Stock Options granted under this Plan and any
other plan of the Company or its parent and subsidiary corporations become
exercisable for the first time by an optionee during any calendar year shall not
exceed $100,000. To the extent that any Stock Option exceeds this limit, it
shall constitute a Non-Qualified Stock Option.

(g) Termination by Reason of Death. If an optionee’s employment by the Company
terminates by reason of death, any Stock Option held by such optionee, unless
otherwise determined by the Administrator and set forth in the Agreement, shall
thereupon automatically terminate, except that the portion of such Stock Option
that has vested on the date of death may thereafter be exercised by the legal
representative of the estate or by the legatee of the optionee under the will of
the optionee, for a period of one year (or such other greater or lesser period
as the Administrator may specify in the Option Award Certificate) from the date
of such death or until the expiration of the stated term of such Stock Option,
whichever period is shorter.

(h) Termination by Reason of Disability. If an optionee’s employment by the
Company terminates by reason of Disability, any Stock Option held by such
optionee, unless otherwise determined by the Administrator and set forth in the
Option Award Certificate, shall thereupon automatically

 

10



--------------------------------------------------------------------------------

terminate, except that the portion of such Stock Option that has vested on the
date of termination may thereafter be exercised by the optionee for a period of
one year (or such other greater or lesser period as the Administrator may
specify in the Option Award Certificate) from the date of such termination of
employment or until the expiration of the stated term of such Stock Option,
whichever period is shorter.

(i) Other Termination. Unless otherwise determined by the Administrator and set
forth in the Option Award Certificate, if an optionee’s employment or retention
by, or association with, the Company terminates for any reason other than death
or Disability, the Stock Option shall thereupon automatically terminate, except
that if the Holder’s employment is terminated by the Company without Cause or
due to Normal Retirement, then the portion of such Stock Option that has vested
on the date of termination of employment may be exercised for the lesser of
three months after termination of employment or the balance of such Stock
Option’s term.

SECTION 6. STOCK APPRECIATION RIGHTS

(a) Award of Stock Appreciation Rights. The Administrator may grant Stock
Appreciation Rights under the Plan. A Stock Appreciation Right is an Award
entitling the recipient to receive shares of Stock having a value equal to the
excess of the Fair Market Value of a share of Stock on the date of exercise over
the exercise price of the Stock Appreciation Right multiplied by the number of
shares of Stock with respect to which the Stock Appreciation Right shall have
been exercised.

(b) Exercise Price of Stock Appreciation Rights. Other than in connection with
Substitute Awards, the exercise price of a Stock Appreciation Right shall not be
less than 100 percent of the Fair Market Value of the Stock on the date of
grant.

(c) Grant and Exercise of Stock Appreciation Rights. Stock Appreciation Rights
may be granted by the Administrator independently of any Stock Option granted
pursuant to Section 5 of the Plan.

(d) Terms and Conditions of Stock Appreciation Rights. Stock Appreciation Rights
shall be subject to such terms and conditions as shall be determined on the date
of grant by the Administrator. The term of a Stock Appreciation Right may not
exceed ten years. Notwithstanding the preceding sentence, in the event that on
the last business day of the term of a Stock Appreciation Right (x) the exercise
of the Stock Appreciation Right is prohibited by applicable law or (y) Stock may
not be purchased or sold by certain employees or directors of the Company due to
the “black-out period” of a Company policy or a “lock-up” agreement undertaken
in connection with an issuance of securities by the Company, the term shall be
extended for a period of thirty (30) days following the end of the legal
prohibition, black-out period or lock-up agreement (unless doing so would be
impermissible under Section 409A). The terms and conditions of each such Award
shall be determined by the Administrator, and such terms and conditions may
differ among individual Awards and grantees.

SECTION 7. RESTRICTED STOCK AWARDS

(a) Nature of Restricted Stock Awards. The Administrator may grant Restricted
Stock Awards under the Plan. A Restricted Stock Award is any Award of Restricted
Shares subject to such restrictions and conditions as the Administrator may
determine at the time of grant. Conditions may be based on continuing employment
(or other service relationship) and/or achievement of pre-established
performance goals and objectives.

 

11



--------------------------------------------------------------------------------

(b) Rights as a Stockholder. Upon the grant of the Restricted Stock Award and
payment of any applicable purchase price, a grantee shall have the rights of a
stockholder with respect to the voting of the Restricted Shares and receipt of
all regular cash dividends and other cash equivalent distributions as the Board
may in its sole discretion designate, pay or distribute on such Restricted
Shares and to exercise all other rights, powers and privileges of a holder of
Stock with respect to such Restricted Shares; provided that, other than regular
cash dividends and other cash equivalent distributions as the Board may in its
sole discretion designate, pay or distribute, the Company will retain custody of
all distributions (“Retained Distributions”) made or declared with respect to
the Restricted Stock Award (and such Retained Distributions will be subject to
the same restrictions, terms and conditions as are applicable to the Restricted
Stock Award) until such time, if ever, as the Restricted Stock Award with
respect to which such Retained Distributions shall have been made, paid or
declared shall have become vested (or, if the Restricted Stock Award is tied to
the attainment of performance goals, such performance goals have been met) and
with respect to which the applicable restriction period shall have expired.
Unless the Administrator shall otherwise determine, (i) uncertificated
Restricted Shares shall be accompanied by a notation on the records of the
Company or the transfer agent to the effect that they are subject to forfeiture
until such Restricted Shares are vested as provided in Section 7(d) below, and
(ii) certificated Restricted Shares shall remain in the possession of the
Company until such Restricted Shares are vested as provided in Section 7(d)
below, and the grantee shall be required, as a condition of the grant, to
deliver to the Company such instruments of transfer as the Administrator may
prescribe.

(c) Restrictions. Restricted Shares may not be sold, assigned, transferred,
pledged or otherwise encumbered or disposed of except as specifically provided
herein or in the Restricted Stock Award Certificate. Except as may otherwise be
provided by the Administrator either in the Award Certificate or, subject to
Section 18 below, in writing after the Award is issued, if a grantee’s
employment (or other service relationship) with the Company and its Subsidiaries
terminates for any reason, any Restricted Shares that have not vested at the
time of termination shall automatically and without any requirement of notice to
such grantee from or other action by or on behalf of, the Company be deemed to
have been forfeited.

(d) Vesting of Restricted Shares. The Administrator at the time of grant shall
specify the date or dates and/or the attainment of pre-established performance
goals, objectives and other conditions on which the non-transferability of the
Restricted Shares and the Company’s right of repurchase or forfeiture shall
lapse. Subsequent to such date or dates and/or the attainment of such
pre-established performance goals, objectives and other conditions, the shares
on which all restrictions have lapsed shall no longer be Restricted Shares and
shall be deemed “vested.”

SECTION 8. RESTRICTED STOCK UNITS

(a) Nature of Restricted Stock Units. The Administrator may grant Restricted
Stock Units under the Plan. A Restricted Stock Unit is an Award of stock units
that may be settled in shares of Stock upon the satisfaction of such
restrictions and conditions at the time of grant. Conditions may be based on
continuing employment (or other service relationship) and/or achievement of
pre-established performance goals and objectives. The terms and conditions of
each such Award shall be determined by the Administrator, and such terms and
conditions may differ among individual Awards and grantees. Except in the case
of Restricted Stock Units with a deferred settlement date that complies with
Section 409A, at the end of the vesting period, the Restricted Stock Units, to
the extent vested, shall be settled in the form of shares of Stock. Restricted
Stock Units with deferred settlement dates are subject to Section 409A and shall
contain such additional terms and conditions as the Administrator shall
determine in its sole discretion in order to comply with the requirements of
Section 409A.

 

12



--------------------------------------------------------------------------------

(b) Election to Receive Restricted Stock Units in Lieu of Compensation. The
Administrator may, in its sole discretion, permit a grantee to elect to receive
a portion of future cash compensation otherwise due to such grantee in the form
of an award of Restricted Stock Units. Any such election shall be made in
writing and shall be delivered to the Company no later than the date specified
by the Administrator and in accordance with Section 409A and such other rules
and procedures established by the Administrator. Any such future cash
compensation that the grantee elects to defer shall be converted to a fixed
number of Restricted Stock Units based on the Fair Market Value of Stock on the
date the compensation would otherwise have been paid to the grantee if such
payment had not been deferred as provided herein. The Administrator shall have
the sole right to determine whether and under what circumstances to permit such
elections and to impose such limitations and other terms and conditions thereon
as the Administrator deems appropriate. Any Restricted Stock Units that are
elected to be received in lieu of cash compensation shall be fully vested,
unless otherwise provided in the Award Certificate.

(c) Rights as a Stockholder. A grantee shall have the rights as a stockholder
only as to shares of Stock acquired by the grantee upon settlement of Restricted
Stock Units; provided, however, that the grantee may be credited with Dividend
Equivalent Rights with respect to the stock units underlying his Restricted
Stock Units, subject to the provisions of Section 11 and such terms and
conditions as the Administrator may determine.

(d) Termination. Except as may otherwise be provided by the Administrator either
in the Award Certificate or, subject to Section 18 below, in writing after the
Award is issued, a grantee’s right in all Restricted Stock Units that have not
vested shall automatically terminate upon the grantee’s termination of
employment (or cessation of service relationship) with the Company and its
Subsidiaries for any reason.

SECTION 9. UNRESTRICTED STOCK AWARDS

Grant or Sale of Unrestricted Stock. The Administrator may grant (or sell at par
value or such higher purchase price determined by the Administrator) an
Unrestricted Stock Award under the Plan. An Unrestricted Stock Award is an Award
pursuant to which the grantee may receive shares of Stock free of any
restrictions under the Plan. Unrestricted Stock Awards only may be granted in
respect of past services or other valid consideration, or in lieu of cash
compensation due to such grantee.

SECTION 10. CASH-BASED AWARDS

Grant of Cash-Based Awards. The Administrator may grant Cash-Based Awards under
the Plan. A Cash-Based Award is an Award that entitles the grantee to a payment
in cash upon the attainment of specified Performance Goals. The Administrator
shall determine the maximum duration of the Cash-Based Award, the amount of cash
to which the Cash-Based Award pertains, the conditions upon which the Cash-Based
Award shall become vested or payable, and such other provisions as the
Administrator shall determine. Each Cash-Based Award shall specify a
cash-denominated payment amount, formula or payment ranges as determined by the
Administrator. Payment, if any, with respect to a Cash-Based Award shall be made
in accordance with the terms of the Award and may be made in cash.

 

13



--------------------------------------------------------------------------------

SECTION 11. PERFORMANCE SHARE AWARDS

(a) Nature of Performance Share Awards. The Administrator may grant Performance
Share Awards under the Plan. A Performance Share Award is an Award entitling the
grantee to receive shares of Stock upon the attainment of performance goals. The
Administrator shall determine whether and to whom Performance Share Awards shall
be granted, the performance goals, the periods during which performance is to be
measured, which may not be less than one year except in the case of a Sale
Event, and such other limitations and conditions as the Administrator shall
determine.

(b) Rights as a Stockholder. A grantee receiving a Performance Share Award shall
have the rights of a stockholder only as to shares of Stock actually received by
the grantee under the Plan and not with respect to shares subject to the Award
but not actually received by the grantee. A grantee shall be entitled to receive
shares of Stock under a Performance Share Award only upon satisfaction of all
conditions specified in the Performance Share Award Certificate (or in a
performance plan adopted by the Administrator).

(c) Termination. Except as may otherwise be provided by the Administrator either
in the Award agreement or, subject to Section 18 below, in writing after the
Award is issued, a grantee’s rights in all Performance Share Awards shall
automatically terminate upon the grantee’s termination of employment (or
cessation of service relationship) with the Company and its Subsidiaries for any
reason.

SECTION 12. PERFORMANCE-BASED AWARDS TO COVERED EMPLOYEES

(a) Performance-Based Awards. The Administrator may grant one or more
Performance-Based Awards in the form of a Restricted Stock Award, Restricted
Stock Units, Performance Share Awards or Cash-Based Award payable upon the
attainment of Performance Goals that are established by the Administrator and
relate to one or more of the Performance Criteria, in each case on a specified
date or dates or over any period or periods determined by the Administrator. The
Administrator shall define in an objective fashion the manner of calculating the
Performance Criteria it selects to use for any Performance Cycle. Depending on
the Performance Criteria used to establish such Performance Goals, the
Performance Goals may be expressed in terms of overall Company performance or
the performance of a division, business unit, or an individual. Each
Performance-Based Award shall comply with the provisions set forth below.

(b) Grant of Performance-Based Awards. With respect to each Performance-Based
Award granted to a Covered Employee, the Administrator shall select, within the
first 90 days of a Performance Cycle (or, if shorter, within the maximum period
allowed under Section 162(m) of the Code) the Performance Criteria for such
grant, and the Performance Goals with respect to each Performance Criterion
(including a threshold level of performance below which no amount will become
payable with respect to such Award). Each Performance-Based Award will specify
the amount payable, or the formula for determining the amount payable, upon
achievement of the various applicable performance targets. The Performance
Criteria established by the Administrator may be (but need not be) different for
each Performance Cycle and different Performance Goals may be applicable to
Performance-Based Awards to different Covered Employees.

(c) Payment of Performance-Based Awards. Following the completion of a
Performance Cycle, the Administrator shall meet to review and certify in writing
whether, and to what extent, the Performance Goals for the Performance Cycle
have been achieved and, if so, to also calculate and certify in writing the
amount of the Performance-Based Awards earned for the Performance Cycle. The
Administrator shall then determine the actual size of each Covered Employee’s
Performance-Based Award.

 

14



--------------------------------------------------------------------------------

(d) Maximum Award. The maximum Performance-Based Award that may be granted in a
calendar year to any one Covered Employee under the Plan is 2,000,000 shares of
Stock (subject to adjustment as provided in Section 3(f) hereof) or $20,000,000
in the case of a Performance-Based Award that is a Cash-Based Award.

SECTION 13. DIVIDEND EQUIVALENT RIGHTS

(a) Dividend Equivalent Rights. The Administrator may grant Dividend Equivalent
Rights under the Plan. A Dividend Equivalent Right is an Award entitling the
grantee to receive credits based on cash dividends that would have been paid on
the shares of Stock specified in the Dividend Equivalent Right (or other Award
to which it relates) if such shares had been issued to the grantee. A Dividend
Equivalent Right may be granted hereunder to any grantee as a component of an
award of Restricted Stock Units or Performance Share Award or as a freestanding
award. The terms and conditions of Dividend Equivalent Rights shall be specified
in the Award Certificate. Dividend equivalents credited to the holder of a
Dividend Equivalent Right may be paid currently or may be deemed to be
reinvested in additional shares of Stock, which may thereafter accrue additional
equivalents. Any such reinvestment shall be at Fair Market Value on the date of
reinvestment or such other price as may then apply under a dividend reinvestment
plan sponsored by the Company, if any. Dividend Equivalent Rights may be settled
in cash or shares of Stock or a combination thereof, in a single installment or
installments. A Dividend Equivalent Right granted as a component of an Award of
Restricted Stock Units or Performance Share Award shall provide that such
Dividend Equivalent Right shall be settled only upon settlement or payment of,
or lapse of restrictions on, such other Award, and that such Dividend Equivalent
Right shall expire or be forfeited or annulled under the same conditions as such
other Award. Notwithstanding anything to the contrary, no Dividend Equivalent
Rights shall be granted with respect to any Stock Options or Stock Appreciation
Rights.

(b) Termination. Except as may otherwise be provided by the Administrator either
in the Award Certificate or, subject to Section 18 below, in writing after the
Award is issued, a grantee’s rights in all Dividend Equivalent Rights shall
automatically terminate upon the grantee’s termination of employment (or
cessation of service relationship) with the Company and its Subsidiaries for any
reason.

SECTION 14. TRANSFERABILITY OF AWARDS

(a) Transferability. Except as provided in Section 14(b) below, during a
grantee’s lifetime, his or her Awards shall be exercisable only by the grantee,
or by the grantee’s legal representative or guardian in the event of the
grantee’s incapacity. No Awards shall be sold, assigned, transferred or
otherwise encumbered or disposed of by a grantee other than by will or by the
laws of descent and distribution or pursuant to a domestic relations order. No
Awards shall be subject, in whole or in part, to attachment, execution, or levy
of any kind, and any purported transfer in violation hereof shall be null and
void.

(b) Administrator Action. Notwithstanding Section 14(a), the Administrator, in
its discretion, may provide either in the Award Certificate regarding a given
Award or by subsequent written approval that the grantee (who is an employee or
director) may transfer his or her Non-Qualified Stock Options to his or her
immediate family members, to trusts for the benefit of such family members, or
to partnerships in which such family members are the only partners, provided
that the transferee agrees in writing with the Company to be bound by all of the
terms and conditions of this Plan and the applicable Award. In no event may an
Award be transferred by a grantee for value.

 

15



--------------------------------------------------------------------------------

(c) Family Member. For purposes of Section 14(b), “family member” shall mean a
grantee’s child, stepchild, grandchild, parent, stepparent, grandparent, spouse,
former spouse, sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, or sister-in-law, including adoptive
relationships, any person sharing the grantee’s household (other than a tenant
of the grantee), a trust in which these persons (or the grantee) have more than
50 percent of the beneficial interest, a foundation in which these persons (or
the grantee) control the management of assets, and any other entity in which
these persons (or the grantee) own more than 50 percent of the voting interests.

(d) Designation of Beneficiary. To the extent permitted by the Company, each
grantee to whom an Award has been made under the Plan may designate a
beneficiary or beneficiaries to exercise any Award or receive any payment under
any Award payable on or after the grantee’s death. Any such designation shall be
on a form provided for that purpose by the Administrator and shall not be
effective until received by the Administrator. If no beneficiary has been
designated by a deceased grantee, or if the designated beneficiaries have
predeceased the grantee, the beneficiary shall be the grantee’s estate.

SECTION 15. TAX WITHHOLDING

(a) Payment by Grantee. Each grantee shall, no later than the date as of which
the value of an Award or of any Stock or other amounts received thereunder first
becomes includable in the gross income of the grantee for Federal income tax
purposes, pay to the Company, or make arrangements satisfactory to the
Administrator regarding payment of, any Federal, state, or local taxes of any
kind required by law to be withheld by the Company with respect to such income.
The Company and its Subsidiaries shall, to the extent permitted by law, have the
right to deduct any such taxes from any payment of any kind otherwise due to the
grantee. The Company’s obligation to deliver evidence of book entry (or stock
certificates) to any grantee is subject to and conditioned on tax withholding
obligations being satisfied by the grantee.

(b) Payment in Stock. Subject to approval by the Administrator, a grantee may
elect to have the minimum required tax withholding (or, if permitted by the
Company, such higher tax withholding as will not result in liability
classification of the Awards under ASC 718 or a successor provision and is
permitted under applicable IRS withholding rules) obligation satisfied, in whole
or in part, by authorizing the Company to withhold from shares of Stock to be
issued pursuant to any Award a number of shares with an aggregate Fair Market
Value (as of the date the withholding is effected) that would satisfy the
withholding amount due. The Administrator may also require Awards to be subject
to mandatory share withholding up to the required withholding amount. For
purposes of share withholding, the Fair Market Value of withheld shares shall be
determined in the same manner as the value of Stock includible in income of the
Participants.

SECTION 16. SECTION 409A AWARDS

To the extent that any Award is determined to constitute “nonqualified deferred
compensation” within the meaning of Section 409A (a “409A Award”), the Award
shall be subject to such additional rules and requirements as specified by the
Administrator from time to time in order to comply with Section 409A. In this
regard, if any amount under a 409A Award is payable upon a “separation from
service” (within the meaning of Section 409A) to a grantee who is then
considered a “specified employee” (within the meaning of Section 409A), then no
such payment shall be made prior to the date that is the earlier of (i) six
months and one day after the grantee’s separation from service, or (ii) the
grantee’s death, but only to the extent such delay is necessary to prevent such
payment from being subject to interest, penalties and/or additional tax imposed
pursuant to Section 409A. Further, the settlement of any such Award may not be
accelerated except to the extent permitted by Section 409A.

 

16



--------------------------------------------------------------------------------

SECTION 17. TERMINATION OF EMPLOYMENT, TRANSFER, LEAVE OF ABSENCE, ETC.

(a) Termination of Employment. If the grantee’s employer ceases to be a
Subsidiary, the grantee shall be deemed to have terminated employment for
purposes of the Plan.

(b) For purposes of the Plan, the following events shall not be deemed a
termination of employment:

(i) a transfer to the employment of the Company from a Subsidiary or from the
Company to a Subsidiary, or from one Subsidiary to another; or

(ii) an approved leave of absence for military service or sickness, or for any
other purpose approved by the Company, if the employee’s right to re-employment
is guaranteed either by a statute or by contract or under the policy pursuant to
which the leave of absence was granted or if the Administrator otherwise so
provides in writing.

SECTION 18. AMENDMENTS AND TERMINATION

The Board may, at any time, amend or discontinue the Plan and the Administrator
may, at any time, amend or cancel any outstanding Award for the purpose of
satisfying changes in law or for any other lawful purpose, but no such action
shall adversely affect rights under any outstanding Award without the holder’s
consent. Except as provided in Section 3(f) or 3(g), without prior stockholder
approval, in no event may the Administrator exercise its discretion to reduce
the exercise price of outstanding Stock Options or Stock Appreciation Rights,
cancel underwater Stock Options or Stock Appreciation Rights (i.e., when the
exercise price exceeds the Fair Market Value) in exchange for cash or other
Awards or take any other action with respect to a Stock Option or Stock
Appreciation Right that would be treated as a repricing under the rules and
regulations of the principal U.S. national securities exchange on which the
Stock is listed. To the extent required under the rules of any securities
exchange or market system on which the Stock is listed, to the extent determined
by the Administrator to be required by the Code to ensure that Incentive Stock
Options granted under the Plan are qualified under Section 422 of the Code, or
to ensure that compensation earned under Awards qualifies as performance-based
compensation under Section 162(m) of the Code, Plan amendments shall be subject
to approval by the Company stockholders entitled to vote at a meeting of
stockholders. Nothing in this Section 18 shall limit the Administrator’s
authority to take any action permitted pursuant to Section 3(f) or 3(g).

SECTION 19. STATUS OF PLAN

With respect to the portion of any Award that has not been exercised and any
payments in cash, Stock or other consideration not received by a grantee, a
grantee shall have no rights greater than those of a general creditor of the
Company unless the Administrator shall otherwise expressly determine in
connection with any Award or Awards. In its sole discretion, the Administrator
may authorize the creation of trusts or other arrangements to meet the Company’s
obligations to deliver Stock or make payments with respect to Awards hereunder,
provided that the existence of such trusts or other arrangements is consistent
with the foregoing sentence.

SECTION 20. GENERAL PROVISIONS

(a) No Distribution. The Administrator may require each person acquiring Stock
pursuant to an Award to represent to and agree with the Company in writing that
such person is acquiring the shares without a view to distribution thereof.

 

17



--------------------------------------------------------------------------------

(b) Delivery of Stock Certificates. Stock certificates to grantees under this
Plan shall be deemed delivered for all purposes when the Company or a stock
transfer agent of the Company shall have mailed such certificates in the United
States mail, addressed to the grantee, at the grantee’s last known address on
file with the Company. Uncertificated Stock shall be deemed delivered for all
purposes when the Company or a Stock transfer agent of the Company shall have
given to the grantee by electronic mail (with proof of receipt) or by United
States mail, addressed to the grantee, at the grantee’s last known address on
file with the Company, notice of issuance and recorded the issuance in its
records (which may include electronic “book entry” records). Notwithstanding
anything herein to the contrary, the Company shall not be required to issue or
deliver any certificates evidencing shares of Stock pursuant to the exercise of
any Award, unless and until the Administrator has determined, with advice of
counsel (to the extent the Administrator deems such advice necessary or
advisable), that the issuance and delivery of such certificates is in compliance
with all applicable laws, regulations of governmental authorities and, if
applicable, the requirements of any exchange on which the shares of Stock are
listed, quoted or traded. All Stock certificates delivered pursuant to the Plan
shall be subject to any stop-transfer orders and other restrictions as the
Administrator deems necessary or advisable to comply with federal, state or
foreign jurisdiction, securities or other laws, rules and quotation system on
which the Stock is listed, quoted or traded. The Administrator may place legends
on any Stock certificate to reference restrictions applicable to the Stock. In
addition to the terms and conditions provided herein, the Administrator may
require that an individual make such reasonable covenants, agreements, and
representations as the Administrator, in its discretion, deems necessary or
advisable in order to comply with any such laws, regulations, or requirements.
The Administrator shall have the right to require any individual to comply with
any timing or other restrictions with respect to the settlement or exercise of
any Award, including a window-period limitation, as may be imposed in the
discretion of the Administrator.

(c) Stockholder Rights. Except as otherwise provided in this Plan or an Award
Certificate, until Stock is deemed delivered in accordance with Section 20(b),
no right to vote or receive dividends or any other rights of a stockholder will
exist with respect to shares of Stock to be issued in connection with an Award,
notwithstanding the exercise of a Stock Option or any other action by the
grantee with respect to an Award.

(d) Other Compensation Arrangements; No Employment Rights. Nothing contained in
this Plan shall prevent the Board from adopting other or additional compensation
arrangements, including trusts, and such arrangements may be either generally
applicable or applicable only in specific cases. The adoption of this Plan and
the grant of Awards do not confer upon any employee any right to continued
employment with the Company or any Subsidiary.

(e) Trading Policy Restrictions. Option exercises and other Awards under the
Plan shall be subject to the Company’s insider trading policies and procedures,
as in effect from time to time.

(f) Clawback Policy. Awards under the Plan shall be subject to the Company’s
clawback policy, as in effect from time to time.

 

18



--------------------------------------------------------------------------------

SECTION 21. TERM OF PLAN

(a) Effective Date. This Plan was approved by the Board on March 31, 2016 and
will become effective upon approval by the Company’s stockholders (the
“Effective Date”). No grants of Stock Options and other Awards may be made
hereunder after the tenth anniversary of the Effective Date and no grants of
Incentive Stock Options may be made hereunder after the tenth anniversary of the
date the Plan was approved by the Board.

(b) Termination Date. Unless terminated by the Board, this Plan shall continue
to remain effective until such time as no further awards may be granted and all
awards granted under the Plan are no longer outstanding.

SECTION 22. GOVERNING LAW

This Plan and all Awards and actions taken thereunder shall be governed by, and
construed in accordance with, the laws of the State of New York, applied without
regard to conflict of law principles; provided, however, that all matters
relating to or involving corporate law shall be governed by the laws of the
State of Delaware.

DATE APPROVED BY BOARD OF DIRECTORS: March 31, 2016

DATE APPROVED BY STOCKHOLDERS: June 20, 2016

 

19



--------------------------------------------------------------------------------

APPENDIX A

THE WISDOMTREE INVESTMENTS, INC. 2016 EQUITY PLAN

UK SUB-PLAN FOR EMPLOYEES RESIDENT IN THE UNITED KINGDOM

 

1 PRELIMINARY

 

1.1 The provisions of the WisdomTree Investments, Inc. 2016 Equity Plan (the
“Plan”), as amended from time to time, including all defined terms, will apply
to Awards made under this UK Sub-Plan (the “UK Sub-Plan”) unless specifically
stated otherwise. References to Sections shall be to Sections of the Plan unless
specifically stated otherwise.

 

1.2 At the date of adoption of this Sub-Plan it is envisaged that, unless the
Board or the Administrator determines otherwise, only Awards of Non-Qualified
Stock Options and Restricted Stock may be made under this UK Sub-Plan to
employees of the Company or any other Group Company who are resident in the
United Kingdom. However, if the Board or the Administrator determine at any time
that other forms of Award shall be made to employees of the Company or any Group
Company who are resident in the United Kingdom, this UK Sub-Plan shall apply to
those Awards as specified below.

 

2 GENERAL PURPOSE OF THE PLAN; DEFINITIONS

 

2.1 The definition of “Cause” in Section 1 shall be amended by:

 

  (a) adding the words “or with grounds for summary dismissal” after the word
“cause” in the second line; and

 

  (b) adding the words “or grounds for summary dismissal” after the word “cause”
twice in the fourth line.

 

2.2 The definition of “Incentive Stock Option” and all references to Incentive
Stock Options shall not apply for the purposes of this UK Sub-Plan.

 

2.3 The definition of “Normal Retirement” in Section 1 shall be deleted and the
word “retirement” shall be substituted for all subsequent references to “Normal
Retirement”.

 

2.4 The following additional definitions shall be included within Section 1
except where expressly stated otherwise:

 

  (a) “Employee NICs” means primary (employees’) class 1 national insurance
contributions;

 

  (b) “Employer NICs” means secondary (employers’) class 1 national insurance
contributions;

 

  (c) “Grantee” means a person who has received an Award under the Plan and,
where the context permits, shall include uncapitalised references to a
“grantee”;

 

  (d) “Group” shall mean the Company and its Subsidiaries and “Group Company”
will be construed accordingly;

 

  (e) “HMRC” means Her Majesty’s Revenue & Customs;

 

  (f) “ITEPA 2003” means the UK Income Tax (Earnings and Pensions) Act 2003;

 

  (g) “Payroll Taxes” means income tax and Employee NICs (in all cases) and
Employer NICs (to the extent that the Grantee is bearing such cost under the
provisions of this UK Sub-Plan) or their equivalent in any other jurisdiction.

 

2.5 In the case of events which occur on the termination of a Grantee’s
employment in accordance with the Plan, the date of the termination shall be the
date the notice is given by or to the relevant Grantee or such other date before
the expiry of their contractual notice period as the Administrator shall
determine.

 

A-1



--------------------------------------------------------------------------------

3 ELIGIBILITY FOR AWARDS

 

3.1 References in Section 1 (General Purpose of the Plan: Definitions) and
Section 4 (Eligibility) to officers, Non-Employee Directors, directors and
Consultants as potential recipients of awards shall be ignored, with the effect
that the only individuals eligible for the grant of awards under the UK Sub-Plan
shall be employees, and prospective employees, of the Company and/or any Group
Company, and the provisions relating to Non-Employee Directors and Consultants
shall not apply.

 

3.2 Throughout the Plan, where the context permits, references to “individuals”
shall be construed as if they were references to “employees”.

 

4 STOCK OPTIONS

 

4.1 Section 5 shall be read and construed so that the only Stock Options which
may be granted in accordance with it shall be Non-Qualified Stock Options.

 

4.2 The following Sections 5(j) and 5(k) shall be added:

“(j) Employer NICs. If any Group Company is liable to account for Employer NICs
by virtue of the grant, vesting or exercise of a Stock Option the Administrator
may make it a condition of the exercise of that Option that the Grantee either:
(i) meets such Group Company’s liability to pay Employer NICs; or (ii) enters
into an election to transfer the liability for Employer NICs to the Grantee in a
form approved by HMRC, and enters into such arrangements as may be approved by
HMRC in order to ensure that the Employer NICs liability can be met.

(k) Section 431 Elections. The Administrator may make it a condition of the
exercise of a Stock Option that the Grantee shall enter into a joint election
with the Group Company by which he or she is employed under section 431(1) of
ITEPA 2003 to disapply the provisions of Chapter 2 of Part 7 of ITEPA 2003 or
make or enter into any tax election in any other jurisdiction.

 

5 STOCK APPRECIATION RIGHTS

In Section 6 (Stock Appreciation Rights) the following Sections 6(e) and 6(f)
shall be added:

“(e) Employer NICs. If any Group Company is liable to account for Employer NICs
by virtue of the grant, vesting or exercise of a Stock Appreciation Right, to
the extent those Employer NICs may lawfully be borne by the relevant Grantee,
the Administrator may make it a condition of the exercise of that Stock
Appreciation Right that the Grantee either: (i) meets such Group Company’s
liability to pay Employer NICs; or (ii) enters into an election to transfer the
liability for Employer NICs to the Grantee in a form approved by HMRC, and
enters into such arrangements as may be approved by HMRC in order to ensure that
the Employer NICs liability can be met.

(f) Section 431 Elections. The Administrator may make it a condition of the
exercise of a Stock Appreciation Right that the Grantee shall enter into a joint
election with the Group Company by which he or she is employed under section
431(1) of ITEPA 2003 to disapply the provisions of Chapter 2 of Part 7 of ITEPA
2003 or make or enter into any tax election in any other jurisdiction.

 

6 RESTRICTED STOCK AWARDS

 

6.1 In Section 7 (Restricted Stock Awards) the words “(or other service
relationship)” shall not apply.

 

A-2



--------------------------------------------------------------------------------

6.2 The following Sections 7(e) and 7(f) shall be added:

“(e) Employer NICs. If any Group Company is liable to account for Employer NICs
by virtue of the vesting of a Restricted Stock Award, to the extent the
Employer’s NICs may lawfully be borne by the relevant Grantee, the Administrator
may make it a condition of the vesting of that Award that the Grantee either:
(i) meets such Group Company’s liability to pay Employer NICs; or (ii) enters
into an election to transfer the liability for Employer NICs to the Grantee in a
form approved by HMRC, and enters into such arrangements as may be approved by
HMRC in order to ensure that the Employer NICs liability can be met.

(f) Section 431 Elections. The Administrator may make it a condition of the
grant or vesting of a Restricted Stock Award that the Grantee shall enter into a
joint election with the Group Company by which he or she is employed under
section 431(1) of ITEPA 2003 to disapply the provisions of Chapter 2 of Part 7
of ITEPA 2003 or make or enter into any tax election in any other jurisdiction.

 

7 RESTRICTED STOCK UNITS

 

7.1 In Section 8 (Restricted Stock Units) the words “(or other service
relationship)” and “(or cessation of service relationship)” shall not apply.

 

7.2 In Section 8(a), the words “if applicable” shall be inserted after the words
“Section 409A” in the penultimate sentence and the words “If any Restricted
Stock Units granted under this UK Sub-Plan are subject to Section 409A, they”
shall be substituted for the words “Restricted Stock Units with deferred
settlement dates are subject to Section 409A and” at the beginning of the final
sentence.

 

7.3 In Section 8(b) the words “if applicable” shall be inserted after the words
“Section 409A” in the second sentence.

 

7.4 The following Sections 8(e) and 8(f) shall be added:

“(e) Employer NICs. If any Group Company is liable to account for Employer NICs
by virtue of the settlement of Restricted Stock Units in the form of shares of
Stock, to the extent the Employer’s NICs may lawfully be borne by the relevant
Grantee, the Administrator may make it a condition of the settlement of the
Restricted Stock Units that the Grantee either: (i) meets such Group Company’s
liability to pay Employer NICs; or (ii) enters into an election to transfer the
liability for Employer NICs to the Grantee in a form approved by HMRC, and
enters into such arrangements as may be approved by HMRC in order to ensure that
the Employer NICs liability can be met.

(f) Section 431 Elections. The Administrator may make it a condition of the
settlement of Restricted Stock Units that the Grantee shall enter into a joint
election with the Group Company by which he or she is employed under section
431(1) of ITEPA 2003 to disapply the provisions of Chapter 2 of Part 7 of ITEPA
2003 or make or enter into any tax election in any other jurisdiction.

 

8 UNRESTRICTED STOCK AWARDS

In Section 9 (Unrestricted Stock Awards), the single paragraph shall be
renumbered as paragraph (a) and the following paragraph (b) shall be added:

(b) Section 431 Elections. The Administrator may make it a condition of the
grant of an Unrestricted Stock Award that the Grantee shall enter into a joint
election with the Group Company by which he or she is employed under section
431(1) of ITEPA 2003 to disapply the provisions of Chapter 2 of Part 7 of ITEPA
2003 or make or enter into any tax election in any other jurisdiction.”

 

9 PERFORMANCE SHARE AWARDS

In Section 11 (Performance Share Awards) the words “(or cessation of service
relationship)” shall not apply.

 

A-3



--------------------------------------------------------------------------------

10 DIVIDEND EQUIVALENT RIGHTS.

In Section 13 (Dividend Equivalent Rights) the words “(or cessation of service
relationship)” shall not apply.

 

11 TAX WITHHOLDING

Section 15 shall be deleted and replaced by the following:

“If any Group Company or any other person (other than a Grantee) is liable to
account for any Payroll Taxes in any jurisdiction for which a Grantee is liable
by virtue of the grant, vesting or exercise of an Award, unless the Grantee
pays, or make arrangements satisfactory to the relevant Group Company or other
person to pay, such amounts to the relevant Group Company or other relevant
person:

 

  (a) the relevant Group Company or other person may withhold an amount equal to
the Payroll Taxes from the Grantee’s remuneration; or

 

  (b) subject to the agreement of the Administrator, the Grantee may authorise
the Company to withhold shares of Stock with an aggregate Fair Market Value (as
of the date the withholding is effected) equal to the amount of the Payroll
Taxes.”

 

12 GENERAL PROVISIONS

The paragraph after the heading in Section 20(d) (Other Compensation
Arrangements; No Employment Rights) shall be deleted and replaced by the
following:

 

  “(i) Nothing in this Plan or in any Grantee’s contract of employment shall be
construed as giving any employee a right to be granted an Award under the UK
Sub-Plan;

 

  (ii) the adoption of the Plan and the UK Sub-Plan and the grant of Awards do
not confer upon any Grantee a right to continued employment with the Company or
any other Group Company;

 

  (iii) a Grantee shall not be entitled, and by accepting an Award granted under
this UK Sub-Plan he or she shall be deemed to have waived any possible
entitlement, to any compensation or loss he or she may suffer as a result of the
exercise by the Board or the Administrator of any discretion given to them in
accordance with the Plan or this UK Sub-Plan, or the failure by the Board or the
Administrator to exercise any such discretion, even if such exercise or failure
to exercise constitutes a breach of contract by the Group Company which employs
the Grantee or a breach of any other duty owed by the relevant Group Company or
gives rise to any other claim whatsoever; and

 

  (iv) if a Grantee shall cease to be employed by within the Group for any
reason whatsoever, including as a result of being wrongfully or unfairly
dismissed, he or she shall not be entitled, and by accepting an Award he or she
shall be deemed to have waived any possible entitlement, to any sum or benefit
to compensate him for any loss or curtailment of any right or benefit accrued or
in prospect under the UK Sub-Plan, and no such loss or curtailment shall form
part of any claim for damages for breach of any contract of employment of any
Grantee.”

 

A-4